DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/243,569 filed on 04/28/2021. Claims 1-19 are pending. Claims 1 and 11 are independent claims.

Priority
There is no foreign priority, however, this application is a CON of 16/641,627 filed on 04/29/2021 and  16/641,627 is a 371 of PCT/CN2017/098837 filed on 08/24/2017.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 35 U.S.C. 101.  
Claims 1-3, 5, 6-10, 13-16, 18-21, and 24-25 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 4, 5-9, 10-13, 14-17, and 18-19 respectively of copending Application No. 17/389,328 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. For more clarification see the table below: 
Current Application No. (17/389,328)
Claims
Copending application (16/641,627)
Claims
1-3
1-3
4
5
5-9
6-10
10-13
13-16
14-17
18-21
18-19
24-25


For example, please see the claim 1 of current application mapping below. 

Current Application No. (17/389,328)
Copending application (16/641,627)

the transmission device includes a planetary gear assembly driven by the dual-power source, 
the planetary gear assembly includes a sun gear, a rotating inner ring gear and a planetary gear engaged between the sun gear and the rotating inner ring gear; 
the input shaft is connected with the sun gear; 
the dual-power source is configured to drive the sun gear to rotate in a first direction with respect to its own rotation axis through the input shaft; 
the dual-power source is connected with the rotating inner ring gear and drives the rotating inner ring gear to rotate in a second direction opposite 
the rotation direction of the planetary gear around the input shaft depends on the linear speed V1 of pitch circle motion of the rotating inner ring gear and the linear speed V2 of pitch circle motion of the sun gear.

the dual-power source including an input shaft, wherein
the transmission device includes a planetary gear assembly driven by the dual-power source, 
the planetary gear assembly includes a sun gear, a rotating inner ring gear and a planetary gear engaged between the sun gear and the rotating inner ring gear; 
the input shaft  is connected with the sun gear;
 the dual-power source is configured to drive the sun gear to rotate in a first direction with respect to its own rotation axis through the input shaft; 
the dual-power source is connected with the rotating inner ring gear and drives the rotating inner ring gear
the rotation direction of the planetary gear around the input shaft


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 and 11 recite the limitation “at the same time, the planetary gear rotates in the second direction with respect to its own rotation axis” in para 4, line 3 of claim 1 and in line 12-13 of claim 11 raises a question of understanding. Moreover, the last paragraph of both claims then states this direction is variable based on input speeds. As such it is unclear if it only rotates in one direction or if it can rotate either way.
Claim 1 and 11 recite the limitation “dual-power source” raises a question of understanding. It is not clear what it drives. Are there two power sources and how do they work together?  Even though claims 2 and 15 clarify this but it needs to be clarified in claim 1 and claim 14.
Claim 8 recites the limitation "the internal programing or processing of external instructions" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the internal programing or processing of external instructions" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 recite the preamble “ the driving method according to claim 10”  raising a question of understanding. Since the claim 10 is not a method claim, rather is an apparatus claim, it is not clear how claims 12 and 13 depend on claim 10. Clarification is required. For the purpose of examination, claims 12 and 13 have been considered depend on claim 11. 
Claim 13 recites the limitation "the planetary gear holder" in line 2 and “the output shaft” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the internal programing or processing of external instructions" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the electronic control device" in line 3 and “the input control line” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenthen et al. (US 8795117 B2) (hereinafter “Wenthen”). 
Regarding claim 1 and 2, Wenthen discloses a transmission device (fig. 7) capable of cooperating with a dual-power source, 

wherein the transmission device includes a planetary gear assembly (e.g. 40) driven by the dual-power source (e.g. 18b, 42b)
the planetary gear assembly includes a sun gear (46b), a rotating inner ring gear (50b) and a planetary gear (56b) engaged between the sun gear and the rotating inner ring gear; 
the input shaft is connected with the sun gear (46b); (e.g. see col. 3, line 62-67, col. 4, line 1-2)
the dual-power source is configured to drive the sun gear to rotate in a first direction with respect to its own rotation axis through the input shaft; 
the dual-power source is connected with the rotating inner ring gear and drives the rotating inner ring gear to rotate in a second direction opposite to the first direction with respect to its own rotation axis, at the same time, the planetary gear rotates in the second direction with respect to its own rotation axis; (e.g. see col. 4, line 2-67)
the rotation direction of the planetary gear around the input shaft depends on the linear speed V1 of pitch circle motion of the rotating inner ring gear and the linear speed V2 of pitch circle motion of the sun gear,  
wherein the dual-power source includes a first power source (18b) and a second power source (42b); 
the first power source is configured to drive the sun gear through the input shaft; the second power source is configured to drive the rotating inner ring gear. 
Regarding claim 3, Wenthen discloses the transmission device capable of cooperating with the dual-power source according to claim 1, wherein 
the planet gear is installed on a planetary gear holder (has no character numeral in fig. 7).  
an output shaft (58b) is arranged on the planetary gear holder; 
the sun gear and the rotating inner gear ring are arranged coaxially; 22 
the output shaft (58b) and the input shaft are arranged coaxially. 
Regarding claim 5, Wenthen teaches the transmission device capable of cooperating with the dual-power source as modified according to claim 3, wherein 
a parallel gear (72) is arranged on the rotating inner gear ring; 
an inner ring gear (76)  driven by the second power source (42b)  is engaged with the parallel gear to drive the rotating inner ring gear (50b).
Regarding claim 11, Wenthen teaches a driving method for driving a transmission device (fig. 7), wherein the transmission device includes dual-power source (e.g. 18b and 42b); 
the dual-power source drives a planetary gear assembly (e.g. 40), the planetary gear assembly includes a sun gear (46b), a rotating inner ring gear (50b) and a planetary gear (56b) engaged between the sun gear and the rotating inner ring gear; 
the dual-power source includes an input shaft (has no character numeral); 
connecting the input shaft with the sun gear; 
the dual-power source drives the sun gear to rotate in a first direction relative to its own rotation axis through the input shaft ; 

the linear speed V1 of the pitch circle motion of the rotating inner ring gear and the linear speed V2 of the pitch circle motion of the sun gear determine the rotation direction of the planetary gear around the input shaft. 
Regarding claim 13, Wenthen teaches the driving method as modified according to claim 11, wherein 
installing the planetary gear on the planetary gear holder (has no character numeral); arranging the output shaft on the planetary gear holder; 
setting the sun gear and the rotating inner gear ring coaxially; 
setting the output shaft and the input shaft coaxially.
Claims 1-2, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20060009323 A1). 
Regarding claim 1, Zhang discloses a transmission device (e.g. fig. 1) capable of cooperating with a dual-power source, 
the dual- power source (e.g. 1, 5 and 9) including an input shaft (2), 
wherein the transmission device includes a planetary gear assembly (e.g. 7) driven by the dual-power source (e.g. 1, 5, 9)
the planetary gear assembly includes a sun gear (S), a rotating inner ring gear (R) and a planetary gear (C) engaged between the sun gear and the rotating inner ring gear; 

the dual-power source is configured to drive the sun gear to rotate in a first direction with respect to its own rotation axis through the input shaft; (fig. 11)
the dual-power source is connected with the rotating inner ring gear and drives the rotating inner ring gear to rotate in a second direction opposite to the first direction with respect to its own rotation axis, at the same time, the planetary gear rotates in the second direction with respect to its own rotation axis; (see fig. 11)
the rotation direction of the planetary gear around the input shaft depends on the linear speed V1 of pitch circle motion of the rotating inner ring gear and the linear speed V2 of pitch circle motion of the sun gear. (see para 41 and 42)
Regarding claim 2, Zhang discloses the transmission device capable of cooperating with the dual-power source according to claim 1, wherein the dual-power source includes a first power source (e.g. 1, 5) and a second power source (9); 
the first power source is configured to drive the sun gear through the input shaft; the second power source is configured to drive the rotating inner ring gear. 
Regarding claim 11, Zhang discloses a driving method for driving a transmission device (e.g. fig. 1), wherein the transmission device includes dual-power source;
the dual- power source (e.g. 1, 5 and 9) drives a planetary gear assembly (e.g. 7),
the planetary gear assembly includes a sun gear (S), a rotating inner ring gear (R) and a planetary gear (C) engaged between the sun gear and the rotating inner ring gear; 
the dual- power source (e.g. 1, 5 and 9)  includes an input shaft (2), 
connecting the input shaft (2) with the sun gear (S); (see para 35-36)

the dual-power source is connected with the rotating inner ring gear and drives the rotating inner ring gear to rotate in a second direction opposite to the first direction with respect to its own rotation axis, at the same time, the planetary gear rotates in the second direction with respect to its own rotation axis; (see fig. 11)
the linear speed V1 of pitch circle motion of the rotating inner ring gear and the linear speed V2 of pitch circle motion of the sun gear determines the rotation direction of the planetary gear around the input shaft. (see para 41 and 42)
Regarding claim 12, Zhang discloses the driving method according to claim 11, wherein the dual-power source includes a first power source (e.g. 1, 5) and a second power source (9); the first power source drives the sun gear (S) through the input shaft; the second power source drives the rotating inner ring gear (R). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wenthen et al. (US 8795117 B2) (hereinafter “Wenthen”) in view of Zhang (US 20060009323 A1).
Regarding 4, Wenthen discloses all the elements of the invention according to claim 3, but fails to disclose when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear is located at one side of the teeth of the planetary gear only; when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear being maintained on said side of the teeth of the planetary gear; when the linear speed V1 =the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero.
Zhang discloses the transmission device (fig. 1) capable of cooperating with the dual-power source wherein
 when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction 
 when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear being maintained on said side of the teeth of the planetary gear; (see fig. 7)
when the linear speed V1 =the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero. (see fig. 9)
22 It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wenthen to employ variable speed ratios and rotation direction as taught by Zhang in order to adjust the torque output and the direction of the planetary gear rotation as operated.
As modified, the transmission device would have variable speed ratios and rotation directions. It is noted that the relative speed and direction of the driven sun and ring gear which cause the planets to turn in a particular direction and speed are physical constraints that will be common to all such systems.  As such the resulting meshing of gearings would also be common. 
Regarding claim 14, Wenthen discloses all the elements of the invention according to claim 13, but fails to disclose when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear is located at one side of the teeth of the planetary gear only; when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear being maintained on said side of the teeth of the planetary gear; when the linear speed V1 =the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero.
Zhang discloses the transmission device (fig. 1) capable of cooperating with the dual-power source wherein
25 when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, the tooth surface clearance between the tooth surface of the 
when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which engages with the planetary gear being maintained on said side of the teeth of the planetary gear; (see fig. 7)
when the linear speed V1 = the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero. (see fig. 9)
 22 It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wenthen to employ variable speed ratios and rotation direction as taught by Zhang in order to adjust the torque output and the direction of the planetary gear rotation as operated.
As modified, the transmission device would have variable speed ratios and rotation directions.
Regarding claim 18, Wenthen teaches the driving method as mentioned according to claim 14, wherein arranging a parallel gear (72) on the rotating inner gear ring; an inner ring gear (76) driven by the second power source (42b) engages with the parallel gear to drive the rotating inner ring gear (50b).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wenthen (US 8795117 B2) in view of Balenghien (US 20160091060 A1).
Regarding claim 6, Wenthen teaches all the elements of the transmission device capable of cooperating with the dual-power source as mentioned in claim 5, but Wenthen fails to disclose wherein23 a sun wheel front gear is arranged on the input shaft; an input shaft gear driven by the first power source is engaged with the sun wheel front gear to drive the sun gear. 
Balenghein discloses a transmission wherein 23a sun wheel front gear (e.g. 38) is arranged on the input shaft (e.g. 52); an input shaft gear (e.g. 60) driven by the first power source (e.g. 64) is engaged with the sun wheel front gear to drive the sun gear (see para 43) in order to reduce the rotational speed of the pump by certain ratio. (see para 14-15)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wenthen to employ sun wheel and input shaft gear as taught by Balenghein so that the speed of the power source can be controlled relative to the speed of the combustion engine.
As modified, the transmission device would have a sun wheel front gear is arranged on the input shaft; an input shaft gear driven by the first power source is engaged with the sun wheel front gear to drive the sun gear.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wenthen (US 8795117 B2) in view of Jun et al. (CN105150819 A) (English version of translation has been used)
 Regarding claims 7 and 8, Wenthen teaches the transmission device capable of cooperating with the dual-power source according to claim 5, Wenthen further teaches 
 However, Wenthen fails to disclose an electronic control device processes the error of loss of rotation or instability of the first power source at different power through an input control line and the movement data of the rotating inner ring gear is transmitted to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition.
 Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein an electronic control device processes (e.g. 9, 11) the instability of the first power source (e.g. 4) at different power through an input control line (e.g. line between power source 4 and control device 11), wherein the movement data of the rotating inner ring gear (has no element numeral)  is transmitted to the electronic control device (e.g. 9, 11) through a real-time data acquisition line (the line between 1 to 9) which is connected with the second power source (e.g. 1); the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition.
Wenthen to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency.
As modified, the transmission device would have an electronic control device that processes the instability of the first power source at different power through an input control line and the movement data of the rotating inner ring gear is transmitted to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal processing of external instructions.
Claims 9, 15 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Wenthen (US 8795117 B2) in view of Zhang (US 20060009323 A1) as set forth in the rejection of claim  4 and 14, respectively and further in view of Jun et al. (CN105150819 A) (English version of translation has been used).
Regarding claim 9, Wenthen and Zhang teach all the elements of the invention as modified according to claim 4, but Wenthen fails to disclose wherein the first power source is a variable speed power output, and the electronic control device controls the power output of the first power source through an input control line. 
Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein the first power source (e.g. 1, 4) is a variable speed power output, and the electronic control device controls (e.g. 9, 11) the power output of the first power source (e.g. 1, 4) through an input control line (e.g. line between 1 and 9 and line between 4 and 11). 
Wenthen to employ the variable speed power output by replacing the IC with motor and the control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency and making it all electric is better in order to reduce emissions or some other reason to replace the IC engine.
As modified, the transmission device would have wherein the first power source is a variable speed power output, and the electronic control device controls the power output of the first power source through an input control line. 
Regarding claims 15 and 16, Wenthen and Zhang teach the driving method as modified according to claim 14, Wenthen further teaches wherein setting the first power source (18b) as constant power output, and setting the second power source (42b) as variable speed power output, wherein when the second power source (e.g. 42b) drives the rotating inner ring gear (e.g. 50b) to rotate.
 However, Wenthan fails to disclose an electronic control device processes the error of loss of rotation or instability of the first power source at different power through an input control line and transmitting the motion data of the rotating inner ring gear to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition.

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wenthen to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency.
As modified, the transmission device would have an electronic control device that processes the instability of the first power source at different power through an input control line and transmitting the motion data of the rotating inner ring gear to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal processing of external instructions
Regarding claim 17, Wenthen and Zhang teach teaches all the elements of the invention as mentioned according to claim 14, but Wenthen fails to disclose wherein setting  
Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein the first power source (e.g. 1, 4) is a variable speed power output, and the electronic control device controls (e.g. 9, 11) the power output of the first power source (e.g. 1, 4) through an input control line (e.g. line between 1 and 9 and line between 4 and 11). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wenthen to employ the variable speed power output by replacing the IC with motor and the control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency and making it all electric is better in order to reduce emissions or some other reason to replace the IC engine.
As modified, the transmission device would have setting the first power source as variable speed power output, and the electronic control device controls the power output of the first power source through an input control line. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20060009323 A1) as set forth in the rejection of claim 1 in view of Lin (US 8928266 B1).
Regarding claim 10, Zhang discloses a hybrid electric-driven vehicle, it includes a transmission device capable of cooperating with a dual-power source according to claim 1 (see abstract), however, Zhang fails to disclose the vehicle is completely electric vehicle.
Lin discloses a dual-motor electric propulsion system for an electric vehicle (fig.1) so that high efficiency can be achieved. (see col.2, line 11-19 of Lin)
Zhang to employ electric-driven vehicle as taught by Lin so that higher fuel efficiency can be achieved at different loading/road condition and reduce emission. 
As modified, the vehicle would be electric-driven vehicle. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wenthen (US 8795117 B2) in view of Zhang (US 20060009323 A1) as set forth in the rejection of claim 14 and further in view of Balenghien (US 20160091060 A1).
Regarding claim 19, Wenthen and Zhang teach all the elements of the driving method as mentioned in claim 14, but Wenthen fails to disclose wherein23 arranging a sun wheel front gear on the input shaft; an input shaft gear driven by the first power source engages with the sun wheel front gear to drive the sun gear. 
Balenghein discloses a transmission wherein 23a sun wheel front gear (e.g. 38) is arranged on the input shaft (e.g. 52); an input shaft gear (e.g. 60) driven by the first power source (e.g. 64) is engaged with the sun wheel front gear to drive the sun gear (see para 43) in order to reduce the rotational speed of the pump by certain ratio. (see para 14-15)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Wenthen to employ sun wheel and input shaft gear as taught by Balenghein so that the speed of the power source can be controlled relative to the speed of the combustion engine.
As modified, the method would have arranging a sun wheel front gear on the input shaft; an input shaft gear driven by the first power source engages with the sun wheel front gear to drive the sun gear.
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Morimoto et al. (US 20120165149 A1) teaches a drive force output apparatus wherein two motors and engine, planetary gear and control unit are engaged to generate a total input-to-output speed ratios is minimum or maximum based on the operation of the first motor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/F. P/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655